t c memo united_states tax_court amir safakish petitioner v commissioner of internal revenue respondent docket no filed date amir safakish pro_se daniel j bryant for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’s this opinion replaces our previously filed opinion safakish v commissioner t c summary opinion federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure respondent also determined a deficiency of dollar_figure in petitioner’s federal_income_tax a sec_6651 addition_to_tax of dollar_figure for failure to timely file a return and a sec_6662 accuracy-related_penalty of dollar_figure unless otherwise indicated section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this case was initially docketed as a small_tax_case in accordance with petitioner’s election at the calendar call before trial petitioner made an informal request that the small case designation be removed the question of the removal of the s designation was not raised again either before or during the trial the matter was tried and submitted to the court on date the court filed t c summary opinion on date petitioner filed a motion for reconsideration of findings or opinion pursuant to rule requesting in the motion that his request that the small case designation be removed be reconsidered on date the court granted the request the s designation was stricken nunc_pro_tunc and the summary opinion was withdrawn in our date order we noted that a part from the elimination of the right of appeal and precedential effect we decide s cases very much like regular cases 131_tc_215 holmes j concurring we noted that upon a review of the record of this matter and particularly a review of any evidentiary rulings the parties and evidence were not treated differently as a result of the s election we concluded that there is no need to modify or supplement the evidentiary record because of the change in the procedural status of this case therefore our summary opinion is withdrawn and this memorandum opinion is filed only as is necessary to satisfy the current provisions of sec_7459 after concessions the issues remaining for decision are whether petitioner overstated gross_receipts on schedules c profit or loss from business for and whether petitioner is entitled to schedule c business_expense deductions for and in excess of the amounts respondent allowed whether petitioner is liable for the sec_6651 failure to timely file addition_to_tax for and whether petitioner is liable for sec_6662 accuracy-related_penalties for and findings_of_fact some of the facts have been stipulated and we incorporate the stipulation of facts the supplemental stipulation of facts and the stipulation of settled issues by this reference petitioner resided in california at the time the petition was filed during the years at issue petitioner worked full time for eta-usa eta as an engineer and a director in addition to his work for eta petitioner operated a sole_proprietorship z-auto engaging in the business of vehicle reconditioning and auto leasing and sales petitioner operated z-auto with the primary purpose of providing reliable transportation for the employees of eta petitioner provided automobiles to eta employees at or below cost and eta paid petitioner a fee for these services during the years in issue petitioner paid rent to executive suites for an auto lot and for a small office in and petitioner traveled to various locations to perform his duties for eta and to conduct the business of z-auto in and petitioner earned dollar_figure from eta as an employee which was reported on forms w-2 wage and tax statement as wages tips and other compensation petitioner received additional income from eta in of dollar_figure which was reported on form 1099-misc miscellaneous income petitioner timely filed a federal_income_tax return for on schedule c petitioner reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure petitioner also reported expenses for his business including expenses for travel and legal and professional fees on his return filed date petitioner reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure for his auto business the amount petitioner reported on schedule c line which serves to reduce gross_receipts or sales by cost_of_goods_sold did not correspond with the amount on schedule c line the line where the cost_of_goods_sold is calculated the amount on line which reflects the difference between beginning_inventory and ending inventory was dollar_figure rather than dollar_figure it is unclear how petitioner derived the amount of dollar_figure the amount petitioner reported on schedule c line which serves to reduce gross_receipts or sales by cost_of_goods_sold did not correspond with the amount on schedule c line the line where the cost_of_goods_sold is calculated the amount on line which reflects the difference between beginning_inventory and ending inventory was dollar_figure rather than dollar_figure it is unclear how continued petitioner reported business_expenses for travel legal and professional fees rent or lease and car and truck in a notice_of_deficiency respondent disallowed in full the claimed costs of goods sold for and respondent disallowed the claimed schedule c business_expense deductions for travel and legal and professional fees and the claimed schedule c business_expense deductions for travel legal and professional fees rent or lease and car and truck with respect to cost_of_goods_sold for and petitioner did not contest respondent’s disallowance but rather asserted that he had overstated gross_receipts for z-auto opinion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a continued petitioner derived the amount of dollar_figure i gross receipt sec_4 petitioner reported schedule c gross_receipts of dollar_figure for but asserted at trial that he should have reported only dollar_figure as reflected by eta on form 1099-misc petitioner reported schedule c gross_receipts of dollar_figure for but asserted at trial that he did not have gross_receipts other than amounts paid to him by eta for his schedule c activity petitioner was uncertain how much eta had paid him in but thought it was possible that eta had paid him the same amount he was paid in dollar_figure petitioner provided copies of his bank records and credit card statements for and in an attempt to support his assertion that he had overstated his gross_receipts a review of petitioner’s bank records for reflects deposits in calculating gross_income taxpayers may offset gross revenue with cost_of_goods_sold 65_tc_422 aff’d 584_f2d_53 5th cir cost_of_goods_sold is computed with reference to the value of a taxpayer’s opening and closing inventories for the year the cost of goods purchased for resale with an adjustment for the difference between opening and closing inventories for the year is then deducted from gross_sales in computing gross_income sec_1_162-1 income_tax regs see sec_1_61-3 income_tax regs petitioner testified that he may have sold a car in or it is unclear whether eta issued petitioner a form 1099-misc for totaling dollar_figure petitioner’s return reflects that dollar_figure of proceeds was eligible for deposit petitioner’s records indicate that deposits to his bank account exceeded the amount of gross_receipts reported on his return petitioner failed to identify or specify particular deposits that were nonincome items accordingly petitioner failed to establish that he overstated gross_receipts on his return a review of petitioner’s bank records for reflects deposits totaling dollar_figure petitioner’s return reflects that dollar_figure of proceeds was eligible for deposit petitioner’s records indicate that deposits to his bank account exceeded the amount of gross_receipts reported on his return petitioner failed to identify or specify particular deposits that were nonincome this excludes amounts attributable to cash advances of dollar_figure and visa instant cash transfers of dollar_figure this amount comprises dollar_figure of form_w-2 income dollar_figure reported on schedule c as gross_receipts or sales dollar_figure of taxable interest and dollar_figure of rent received the bank records do not reflect deposits attributable to cash advances or visa instant cash transfers this amount comprises dollar_figure of form_w-2 income dollar_figure reported on schedule c as gross_receipts or sales dollar_figure of taxable interest dollar_figure of taxable refunds dollar_figure of rents received and dollar_figure of proceeds from stock sales items accordingly petitioner failed to establish that he overstated gross_receipts on his return ii schedule c expenses a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business-related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by time place and circumstance welch v helvering u s pincite if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir in order for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 applies to certain business_expenses including among other things expenses for gifts and listed_property and travel_expenses including meals_and_lodging while away from home to substantiate a deduction attributable to travel_expenses a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of each travel expense the time and place of travel and the business_purpose for travel sec_1_274-5t temporary income_tax regs fed reg date a legal and professional fees--2006 and petitioner claimed deductions for legal and professional fees on his and schedules c he testified that in he incurred approximately dollar_figure to dollar_figure for legal expenses related to a tax dispute however petitioner admitted that the legal fees for which he claimed a deduction for were unrelated to his schedule c activity petitioner did not provide further evidence or documentation that he incurred legal or professional fees in connection with his schedule c activity for or accordingly the court sustains respondent’s disallowance of the deductions for legal and professional fees for and b travel--2006 and petitioner testified that he traveled to various locations for eta and for his schedule c activity most of petitioner’s travel primarily to japan was related to his employment at eta and eta reimbursed him for these expenses while petitioner provided credit card statements evidencing car rentals and plane ticket purchases he failed to explain the business_purpose of the travel_expenses and how the expenses related to his schedule c activity at z-auto we sustain respondent’s determinations in this regard c car and truck expenses--2007 petitioner claimed a deduction for car and truck expenses on his schedule c petitioner did not provide any documents demonstrating the business_purpose of the car and truck expenses he did not provide a mileage log nor did he provide any detailed explanation to support the claimed car and truck expense deduction for therefore the court sustains respondent’s disallowance of the car and truck expense deduction d rent expenses--2007 petitioner testified that he rented space for z-auto from executive suites and wrote out monthly checks for rent to executive suites these checks were given to the manager of the property scott voigt at one time petitioner issued a check directly to mr voigt because he had missed two rent payments petitioner provided carbon copies of three rent checks he issued to executive suites and mr voigt throughout two checks were for dollar_figure each while the remaining check was for dollar_figure for a total of dollar_figure in rent payments for petitioner has not otherwise provided support for his claimed rental_expense_deduction the court is satisfied that petitioner incurred dollar_figure of rent expenses and that the payments were ordinary and necessary business_expenses of z-auto the court sustains respondent’s disallowance of a deduction for the claimed rent expenses to the extent the claim exceeds dollar_figure iii failure_to_file addition_to_tax sec_6651 imposes an addition_to_tax of per month of the amount of tax required to be shown on the return not to exceed for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure to timely file was due to reasonable_cause and not willful neglect sec_7491 provides that the commissioner has the burden of production in any court_proceeding with respect to liability for an addition_to_tax the record reflects that the internal_revenue_service received petitioner’s return on date petitioner did not provide any explanation of the reasons for the delinquent filing the record does not establish that petitioner’s failure to timely file his federal_income_tax return was due to reasonable_cause and not willful neglect therefore petitioner is liable for the sec_6651 addition_to_tax iv sec_6662 accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent determined the accuracy-related_penalty for each year on account of negligence or a substantial_understatement_of_income_tax respondent has satisfied his burden with respect to negligence by producing evidence that petitioner failed to maintain adequate books_and_records see sec_1 b income_tax regs in addition the underpayments of tax are the result of substantial understatements of income_tax for and because the understatements of dollar_figure and dollar_figure respectively exceed dollar_figure which is greater than of the tax required to be shown on the returns accordingly because respondent has met his burden of production petitioner was required to come forward with persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the underpayment because he acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite petitioner offered no argument or other evidence to show that there was reasonable_cause for the deductions claimed and that he acted in good_faith with respect to the underpayments respondent’s determination of accuracy-related_penalties under sec_6662 for and will be sustained we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit the allowance of rental expenses of dollar_figure for would not reduce the understatement of income_tax below dollar_figure the amounts required to be shown on the returns for and were dollar_figure and dollar_figure respectively to reflect the foregoing decision will be entered under rule
